Citation Nr: 1738624	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for diabetes mellitus, type II, associated with herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.

3.  Entitlement to an increased rating in excess of 50 percent prior to May 15, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 14, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a subsequent June 2014 supplemental statement of the case, the RO granted an increased rating of 70 percent disabling for the Veteran's PTSD, effective May 15, 2104, and thereafter.  As such, the issue on appeal has been recharacterized.

The Veteran and his spouse testified at an October 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).

In January 2016, prior to the hearing, the RO issued a statement of the case for the issue of entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.  During the hearing the Veteran presented testimony on the claim, which the Board construes as a timely substantive appeal of the RO's decision.  The Veteran has waived RO consideration of the testimony and the Board takes jurisdiction of the issue of entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.  See 38 C.F.R. § 19.35; 19.37.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  While RO has granted TDIU effective May 14, 2015, the record also raises a claim for entitlement to TDIU prior to that date.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

The issue of reopening a claim for peripheral neuropathy has been raised by the record in the Veteran's October 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2009 rating decision denied entitlement to service connection for diabetes mellitus, type II, based on determinations that the evidence failed to establish that the Veteran had a diagnosis of diabetes mellitus, type II.  The Veteran was notified of this decision in August 2009 and did not initiate an appeal, and no new and material evidence was received within one year of the decision. 

2.  New and material evidence received since the August 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  The probative evidence of record indicates the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

4.  It is presumed that the Veteran's current diabetes mellitus, type II, is related to his military service, to include exposure to herbicide agents.

5.  Prior to May 15, 2014, the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.

6.  Since May 15, 2014, the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the August 2009 rating decision is new and material, and the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for diabetes mellitus, type II, as related to exposure to herbicide agents is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  Prior to May 15, 2014, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

5.  Since May 15, 2014, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated in June 2011 and December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  The Veteran was afforded VA examinations in July 2011, February 2012, May 2014, August 2014, and September 2015.  

Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim. 38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23. 

Additionally, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  See 38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  If new and material evidence is found during the appeal period following the issuance of a decision, the decision does not become final.  See id.  

In the instant case, the RO denied the Veteran's initial claim for service connection for diabetes mellitus, type II, in August 2009 because the Veteran did not have a diagnosis of diabetes mellitus, type II.  The Veteran was notified of this decision later the same month and did not initiate an appeal of the decision; moreover, no new and material evidence was received within one year of the decision.  Thus, the August 2009 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

In February 2014, the Veteran again filed a claim for service-connection for diabetes mellitus, type II.  In March 2015, the RO denied the claim based on a finding that the Veteran had submitted no new and material evidence to reopen his claim.  The Veteran did not initiate an appeal of the decision; however, the rating decision did not become final because, as will be discussed below, new and material evidence, specifically a September 2015 VA examination, was added to the claims file within one year of the decision.  See 38 C.F.R. § 3.156(b).

In July 2015 the Veteran submitted a new claim to reopen the previously denied claim for service-connection for diabetes mellitus, type II.  In October 2015, the RO reopened and denied the Veteran's claim on the basis that he did not have a diagnosis of diabetes mellitus, type II.  The Veteran filed a notice of disagreement later the same month, and, as discussed above, timely filed a substantive appeal via hearing testimony in October 2016.

Additional evidence added to the claim since the August 2009 rating decision includes VA treatment records, letters from the Veteran's spouse, and a VA examination report dated in September 2015.  Crucially, the September 2015 VA examination included a diagnosis of diabetes mellitus, type II.  As the Veteran's claim for service-connection had previously been denied on the basis that the Veteran did not have a diagnosis of diabetes mellitus, type II, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's last final rating decision in August 2009, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertension pursuant to 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  

Here, the first Shedden element is met.  A VA examination report dated in September 2015 shows that the Veteran has been diagnosed with diabetes mellitus, type II, which was being managed by a restricted diet alone.

Next, the Veteran's military personnel records show that he served in the Republic of Vietnam from February 1970 through December 1970.  The Board therefore finds that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicide agents. 38 C.F.R. § 3.307(a).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because diabetes mellitus, type II, is a disease listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current type II diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for type II diabetes mellitus as due to exposure to herbicide agents.

IV.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  However, the Board will continue to consider the GAF scores provided during the course of the appeal.

      For the Period Prior to May 14, 2015

      Factual Background

In July 2011, the Veteran underwent a VA examination.  During the examination the Veteran reported that his physical problems interfered with his ability to work and caused unemployment.  He indicated that since he had stopped working he was somewhat worse.  At the time of the examination, the Veteran lived with his wife.  He reported not socializing much, mainly for physical reasons, and tended to be guarded and suspicious in public places, but could adjust reasonably well.  The examiner noted the Veteran would not have more than mild to occasionally moderate impairment in occupational reliability and productivity secondary to his PTSD.  The examiner described the Veteran's symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directors, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In a January 2012 statement, the Veteran's wife reported that his personal hygiene had worsened.

The Veteran was again afforded a VA examination in February 2012.  The Veteran reported living with his wife of 28 years, noting that they got along fine.  The Veteran spoke highly of his wife and reported that she took good care of him.  He reported that he had last worked "a couple years ago," stating that he had neuropathy in his hands and feet which caused him to be unable to work as a heavy equipment operator.  The Veteran denied any psychiatric hospitalizations.  He denied any suicide attempts.  He reported that his medications were working well, and stated that his mood was "pretty good."  The Veteran also stated that he was sleeping well, sleeping four to six hours during the day due to drowsiness from his neuropathy medication, and then six to eight hours at nighttime.  The examiner noted the Veteran's PTSD to result in anxiety.  The examiner observed that the Veteran arrived on time to the scheduled appointment and was appropriately dressed in casual attire.  The Veteran demonstrated good grooming and personal hygiene, and was oriented to person, place, and time.  The examiner stated that the Veteran was cooperative, alert, pleasant, and polite during the interview.  The Veteran spoke at normal volume, pace, and tone.  His speech was linear and goal-directed, and he maintained adequate eye contact.  The examiner observed no symptoms of psychosis or abnormal motor movements, or significant problems with thinking or communication.  Likewise, the examiner noted no significant problems with attention, concentration, or memory.  The Veteran denied current suicidal or homicidal thoughts, intentions or plans.  The examiner assessed a GAF of 65.  As to the impact of the Veteran's PTSD on his ability to work, the examiner stated the Veteran had reported some mental health symptoms (e.g., problems with concentration, anhedonia) that could be associated with decreased work efficiency in an occupational setting, regardless of whether the work involved physical or sedentary tasks.  The examiner noted that the Veteran indicated he stopped working "a couple years ago" due to complications from his diabetic neuropathy, and opined that per available information, the Veteran was not experiencing any mental health problems that interfered with his employment.  Finally, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran reported flashbacks, nightmares, recurrent intrusive thoughts, and hypervigilance in an August 2012 VA treatment record.  He stated that his wife of 30 years was very supportive of him, though there had been no intimacy between them in a long time.

During an October 2012 VA mental health note, the Veteran reported feeling sadness off and on.  He stated that he lived with his wife and that their relationship was stable.

In a May 2013 VA mental health note, the Veteran reported his mood was bad.  The Veteran's wife reported that the did not take care of himself, with the Veteran reporting that some days he ate well and some days he did not, and had lost 15 pounds.  He reported sleeping two hours at a time, and his wife reported interrupted sleep and nightmares.  He stated that he and his wife got along fine.  The Veteran denied suicidal and homicidal ideation.

The Veteran's wife, in a November 2013 VA treatment record, reported that the Veteran had anger and rages, but was never physical.  She stated that he did not socialize and stayed in bed.  According to her, the Veteran was guarded all the time, and did not like to do group therapy because of his anxiety.  The Veteran described his symptoms as anger

In December 2013, the Veteran's wife described the Veteran's PTSD as "terrible" and reported that his nightmares had worsened, and that he was crying in his sleep.

Otherwise, in VA mental status examinations dated between March 2010 and November 2013, the Veteran was generally assessed as alert and oriented times three.  He was well groomed.  His mood ranged from angry, dysphoric, or depressed to well.  His affect was noted to be restricted, angry, or full.  His speech had normal rate, rhythm, and volume.  His though process was noted to be logical and goal oriented.  The Veteran had appropriate or depressed though content, and denied delusions, suicidal ideation, and homicidal ideation.  His insight and judgment were fair and memory grossly intact.  The Veteran's reality testing was intact.

	Analysis

Upon careful review of the evidence of record the Board finds that for the relevant period on appeal, the preponderance of the evidence is against a rating in excess of 50 percent, as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not show that the Veteran's psychiatric disability was manifested by such symptoms suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, the Veteran and his wife have reported that the Veteran experienced anger and rages.  However, the Veteran's wife has reported that the Veteran was never physical violent.  See November 2013 VA treatment record.  Similarly, the Veteran has consistently denied any suicidal ideation.  Thus, it appears that the Veteran's impulse control is not impaired to the level described in the 70 percent rating criteria. 

The Board also acknowledges Veteran's wife's reports that the Veteran's personal hygiene had worsened and he did not take care of himself.  See January 2012 spouse statement; May 2013 VA treatment record.  However, her reports are contradicted by numerous VA treatment records, as well as the February 2012 VA examination report, which indicated that the Veteran was well groomed.

Additionally, while the Veteran has reported that he had no social life, throughout the period on appeal he lived with and maintained his relationship with his wife of approximately 30 years.  Thus, there is no evidence that the Veteran disability results in an inability to establish and maintain effective relationships as described by the 70 percent disability rating criteria. 

Further, the Board finds persuasive the opinions of the July 2011 and February 2012 VA examiners.  The July 2011 examiner concluded that the symptoms of the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  And the February 2012 examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms.

Finally, while not dispositive, the Veteran was assessed GAF scores of 52 (October 2012), 55 (July 2011; August 2013; September 2013), and 65 (February 2012), indicative of mild to moderate symptoms, further indicating that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher rating.

In summary, the evidence of record shows that a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  A 50 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record.  See 38 C.F.R. § 4.126(a).  However, while the Board acknowledges that the Veteran has exhibited factors such as anger and anxiety, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


      For the Period Prior to May 14, 2015

      Factual Background

The Veteran was afforded a VA examination in May 2014.  The Veteran reported that he had not socialized much in recent years, stating that the only people he wanted to be around were his wife and grandson.  The Veteran reported that if he went to a store or a mall he experienced hypervigilance.   He stated that he was irritable and lost his temper almost every day.  The Veteran's wife reported that the Veteran seemed more irritable and angry than he had in the past five to seven years, getting progressively worse and worse.  Both the Veteran and his spouse reported that his re-experiencing symptoms had increased in recent years and resulted in problems sleeping, increased nightmares about Vietnam, and waking up crying.  The Veteran reported some increased negative cognitions and difficulty trusting others.  The Veteran and his spouse reported that the Veteran did not talk much and did not laugh.  The Veteran stated that he no longer wanted to do anything.  He further reported that he and his spouse no longer had intimacy and closeness in their marriage due to his PTSD.  The Veteran indicated that he had not worked in eight or nine years, and stated that he felt tired at work, and had problems with concentrating and irritability due to his PTSD.  The examiner described the Veteran's symptoms as depressed mood; anxiety; chronic sleep impairment; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran arrived to his appointment on time, well groomed, casually dressed, and accompanied by his wife.  The Veteran was cooperative during the assessment and maintained good eye contact.  He was oriented times four and appeared to have intact sensorium.  He reported that his mood was "down sometimes."  His affect was observed to be restricted in range and responsiveness in this assessment.  His emotional expression was marked by some restricted in range.  No manic symptoms were reported or observed by the examiner.  The Veteran's speech was clear, logical and goal directed, with normal rate, rhythm, and volume.  No thought disorder or other psychotic symptoms were reported or observed.  No psychomotor agitation, hyperactivity, slowing or psychomotor retardation was observed.  His insight and judgment were observed to be fair.  Although not formally assessed, the examiner noted the Veteran's intellectual functioning to be average and no gross problems with cognition, attention or memory were observed.  At the time of this assessment, the Veteran was not observed to be in any acute distress, and denied having any suicidal or homicidal ideation.  Finally, the examiner opined that the Veteran's PTSD had worsened into moderately severe, with symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran was again afforded a VA examination in August 2014.  At the time of the examination, the Veteran lived with his wife of 33 years and described the relationship as good, although he was isolative and irritable.  He reported significant social withdrawal predominantly due to anhedonia.  The Veteran reported that he had no hobbies, spent most of the day in bed, and neglected his personal care.  The examiner reported the Veteran's symptoms to include depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In a March 2015 VA treatment record, the Veteran reported having a panic attacks.  He further reported living with his wife of 31 years.  The Veteran stated that he was experiencing anger.  

Otherwise, in VA treatment records dated between June 2014 and March 2015, the Veteran was assessed as calm and co-operative and not angry.  His mood was good to euthymic and his affect restricted.  His speech had normal rate, rhythm, and volume.  His though process was logical and goal oriented.  The Veteran had appropriate though content, with no delusions, no suicidal ideation, and no homicidal ideation.  His insight and judgment were fair and memory grossly intact.  The Veteran's reality testing was intact.

In a statement received in August 2015, the Veteran's spouse reported that the Veteran experienced anhedonia, had panic attacks, needed help with his food and medicine, and did not leave the house.

Finally, during the October 2016 hearing, the Veteran testified that he experienced vivid flashbacks.  He reported that, with the exception of his wife, he wanted to stay in his house and be alone.  The Veteran's wife testified that the Veteran did not leave the house and stayed in the bed seven days a week.  According to her testimony, for several years the Veteran had stayed in a bedroom alone most of the time, including eating his meals.  She reported that the Veteran experienced panic attacks, did not talk, had disturbed sleep, and experienced outbursts of anger - though he was not physically violent.  She further testified that the Veteran had stopped visiting a friend of more than 50 years and only called the friend on the phone approximately every two weeks.

	Analysis

Upon careful review of the evidence of record the Board finds that for the relevant period on appeal, the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the Veteran has a severe disability, the evidence of record does not establish that there has been gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, the Veteran and his wife have reported that the Veteran was irritable and experienced outbursts of anger, but was not physically violent.  Moreover, the Veteran has consistently denied any suicidal ideation or attempt.  Therefore, the evidence does not reflect a persistent danger of harming himself or others.

Additionally, while the August 2014 VA examiner noted that the Veteran's symptoms included neglect of personal appearance and hygiene, that description is more indicative of the symptomatology required for a 70 percent disability rating and does not establish that the Veteran experienced an intermittent inability to perform activities of daily living, as described in the rating criteria for a 100 percent rating.

The Board notes that in its June 2014 supplemental statement of the case, the RO granted the Veteran TDIU due to his PTSD effective May 15, 2014.  Therefore, the Veteran's PTSD symptoms have resulted in a total occupational impairment for the relevant period on appeal.

However, the Board finds that the evidence of record does not establish that the Veteran experienced a total social impairment due to his PTSD at any point during the period on appeal.  The Veteran commonly reported living with his wife of approximately 30 years.  The Board observes that during the May 2014 VA examination, the Veteran reported that he and his wife no longer had intimacy and closeness in their marriage; however, he later described their relationship as good during the August 2014 VA examination.  Additionally, while the Veteran's wife reported that the Veteran had stopped visiting a friend in Florida, she also testified that the Veteran still called the friend approximately every two weeks.

Furthermore, neither the May 2014 nor the August 2014 examiner found that the Veteran's PTSD causes a total occupational and social impairment, each opining that that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board finds these examiners opinion's persuasive.  

In summary, the evidence of record shows that a disability rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  A 70 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record.  See 38 C.F.R. § 4.126(a).  However, while the Board acknowledges that the Veteran has exhibited factors such as anger, social withdrawal, sleep disturbances, and anxiety, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, type II is granted.

Prior to May 15, 2014, entitlement to a rating in excess of 50 percent for PTSD is denied.

Since May 15, 2014, entitlement to a rating in excess of 70 percent for PTSD is denied.



REMAND

Prior to May 14, 2015, the Veteran's service-connected disabilities result in a combined total of 60 percent and therefore do not meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  However, with this decision, the Board has granted service-connection for diabetes mellitus, type II, but neither a disability rating nor an effective date have been assessed by the RO.  As a claim of entitlement to TDIU is based on an analysis of the schedular rating of all of the Veteran's service-connected disabilities, the issue of entitlement to TDIU is remanded as potentially intertwined with the assignment of a disability rating and effective date for diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  After assignment of an initial disability rating and effective date for the now-service-connected diabetes mellitus, type II, readjudicate the remanded claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


